Name: Commission Regulation (EEC) No 671/80 of 20 March 1980 fixing the average world market price and the indicative yield for linseed for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 80 Official Journal of the European Communities No L 75/ 17 COMMISSION REGULATION (EEC) No 671 /80 of 20 March 1980 fixing the average world market price and the indicative yield for linseed for the 1979/80 marketing year HAS ADOPTED THIS REGULATION : Artide I For the 1979 /80 marketing year, the average world market price for linseed shall be 22-901 ECU per 100 kilograms . Article 2 For the 1979/80 marketing year, the indicative yields for linseed shall be : (a ) for seed flax :  1 900 kilograms per hectare for flax produced in Denmark , in the United Kingdom and in the French departments of : Aisne , Ardennes , Aube , Eure , Eure-et-Loir, Loiret , Marne , Haute- Marne , Oise, Seine-et-Marne , Yvelines , Essonne ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas an average world market price for linseed must be determined each year according to the criteria laid down in Council Regulation (EEC) No 1774/76 (-'); Whereas Article 4 of Commission Regulation (EEC) No 1 799/76 (3 ), as last amended by Regulation (EEC) No 2083/79 (4 ), provides that this average price is to be the arithmetic mean of the world market prices as referred to in that Article recorded each week over a representative period ; Whereas the most representative period for the marketing of Community linseed may be taken to be that from 1 October 1 979 to 1 5 February 1 980 ; whereas this is therefore the period to be taken into account ; Whereas the application of all these provisions produces the average world market price for linseed specified below ; Whereas Article 2 (2) of Regulation (EEC) No 569/76 provides that the subsidy is to be granted for a produc ­ tion figure obtained by applying an indicative yield to the areas sown and harvested ; whereas that yield must be determined by applying the criteria laid down in Regulations (EEC) No 569 /76 and (EEC) No 1774/76 ; Whereas , in accordance with Article 17 ( 1 ) of Regula ­ tion (EEC) No 1799/76 , the producer Member States have supplied the Commission with the results of the sampling pursuant to Article 2a (2) of that Regulation regarding the yields per hectare of seed harvested from each of the types of flax referred to in Articles 7a and 10a of the said Regulation in the homogeneous production areas ; whereas, on the basis of those results , the indicative yield for linseed should be that specified below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats ,  1 180 kilograms per hectare for flax produced in the Federal Republic of Germany, in Ireland , in the region of Sicily in Italy, and in the French departments of : Cher, Cote-d'Or, Indre , Loir-et-Cher, Meuse , NiÃ ¨vre , Yonne ;  930 kilograms per hectare for flax produced in the Italian regions of Toscana and Umbria , and in the French departments of : Aude , Haute- Garonne , Gers , Morbihan , Deux-Sevres , Tarn ;  680 kilograms per hectare for flax produced in the other areas of the Community ; (b) for fibre flax : 1 . retted but not de-seeded :  1 600 kilograms per hectare for flax produced in the areas of Noord-Oost Polder and Flevopolders in the Netherlands ;  1 180 kilograms per hectare for flax produced in other parts of the Netherlands ;  1 050 kilograms per hectare for flax produced in the Belgian provinces of : Antwerpen , Brabant , Hainaut, LiÃ ¨ge , Limburg, Luxembourg, Namur and in the Belgian communes of : Veurne , De Panne , Koksijde , Nieuwpoort , Middelkerke , Gistel , Oudenberg, Oostende , Bredene , Den Haan , Zuienkerke , Blankenberge , Brugge , Knokke ( 1 ) 0 | No I. 67 . 15 . 1976 , p . 29 . (') OJ No I. 199 , 24 . 7 . 1976 , p . I. ( ; ) O 'l No I. 201 , 27 . 7 . 1976 , p . 14 . ( 4 ) O'l No I. 244 , 2~\ 9 . IS »""-,, p . 18 . No L 75/ 18 Official Journal of the European Communities 21 . 3 . 80 Heist , Damme, Jabbeke , Beveren O-Vl ., St . Laureins, Assenede ; Jabbeke , Beveren O-Vl ., St Laureins, Asse ­ nede ;  855 kilograms per hectare for flax produced in the other areas of the Community ; 2 . flax otherwise than retted but not de-seeded :  1 720 kilograms per hectare for flax produced in the areas of Noord-Oost Polder and Flevopolders in the Netherlands ;  1 265 kilograms per hectare for flax produced in the other parts of the Nether ­ lands and in the French departments of Haute-Normandie and Basse-Normandie ;  1 180 kilograms per hectare for flax produced in the other areas of the Commu ­ nity . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  1 515 kilograms per hectare for flax produced in the Belgian communes of : Veurne, De Panne , Koksijde , Nieuwpoort , Middelkerke, Gistel , Oudenburg, Oostende, Bredene , Den Haan , Zuienkerke , Blanken ­ berge, Brugge , Knokke-Heist , Damme, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 March 1 980 . For the Commission Finn GUNDELACH Vice-President